By Judge Joseph E. Spruill, Jr.
Defendant moves to dismiss a summons charging possession of alcohol by a minor because the Code Section stated in the summons is incorrect.
The motion will be denied. An incorrect citation of a code section in a warrant does not control determination of what offense was charged when the defendant plainly had notice of the true nature of the charge against her. This defendant had sufficient notice of the actual crime with which she was charged notwithstanding the misrecital of the statute in the summons. See Flaherty v. Commonwealth, 14 Va. App. 148 (1992).
Rule 3A:4(b) requires that a summons state the name of the accused, describe the offense charged, and state whether the offense is a violation of a state, county, city, or town law, and be signed by the magistrate or law enforcement officer. We find that the summons in question meets these requirements.
Accordingly, the defendant should appear for sentencing as scheduled.